Title: Simon Bernard to Thomas Jefferson, 21 February 1817
From: Bernard, Simon
To: Jefferson, Thomas


          
            Monsieur
            Washington 21 Fevrier 1817.
          
          Monsieur le Général Lafayette m’avait fait la faveur de me donner une lettre pour me présenter devant vous; le désir de jouir de l’honneur d’approcher de votre personne m’avait fait différer jusqu’ici de vous remettre cette lettre, espérant toujours qu’une occasion heureuse me procurerait cet avantage Si précieux pour moi.
          
          Mais de nouveaux ordres éloignant à cet égard mes espérances, je ne dois plus différer de vous envoyer ce présent que m’avait fait Monsieur le Général Lafayette.
          Je vous Supplie, Monsieur, de daigner me permettre de vous offrir ici tous les Sentimens de l’admiration la plus respectueuse qui m’a été inspirée en Europe pour vos vertus et votre carriere élevée.
          
            BernardBrigadier-Général du Génie.
          
         
          Editors’ Translation
          
            
              Sir
              Washington 
              21 February 1817.
            
            General Lafayette favored me with a letter of introduction to you; the desire to meet you in person made me postpone sending you this letter until now, always hoping that a fortunate opportunity would procure me this benefit so precious to me.
            But new orders render my hope more distant, and I must no longer postpone sending you this favor that  General Lafayette gave me.
            Sir, I beg you to allow me to offer you here the expression of the most respectful admiration of your virtues and lofty career, which have inspired me in Europe.
            
              BernardBrigadier General of Engineers. 
            
          
        